Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1-9, drawn to a method of placing an intraocular shunt into an eye, in the reply filed on October 6, 2020 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pinchuk (US 2007/0123812, hereinafter “Pinchuk”).
	Regarding claim 1, Pinchuk discloses an ab externo method of placing an intraocular shunt (100) into an eye (abstract; Figs 5A-D), the method comprising the steps of: 
	advancing a needle (205), in which the shunt (100) is disposed, into the eye through conjunctiva and sclera of the eye (para [0051, 0054]); positioning an inlet end portion (108) of the shunt in the anterior chamber (20) (para [0051, 0052]); positioning an outlet end portion (112) of the shunt in a region of lower pressure (para [0051, 0052]); and releasing the intraocular shunt to create a fluid-flow pathway from the anterior chamber to the region of lower pressure (para [0051, 0052, 0054]).  
	Regarding claim 2, wherein the advancing comprises piercing the Tenon's capsule of the eye (para [0052] – incision through Tenon’s membrane).  
	Regarding claim 3, wherein when released, a proximal end of the shunt is positioned within the sclera (para [0051,0052, 0054]).  
	Regarding claim 4, wherein the shunt comprises a pharmaceutical or biological agent (para [0057]).  
	Regarding claim 5, wherein the pharmaceutical or biological agent comprises a coating on a surface of the shunt (para [0065]).  
	Regarding claim 6, wherein a portion of the shunt is impregnated with the pharmaceutical or biological agent (para [0057, 0063, 0064]).  
	Regarding claim 7, wherein the pharmaceutical or biological agent comprises a time-release pharmaceutical or biological agent (para [0057]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchuk (US 2007/0123812) in view of Palermo et al. (US 6,190,373).  Pinchuk discloses the invention substantially as claimed, as shown above, including a deployment mechanism to push the shunt (100) disposed within the needle (205) and to retract the needle into a sleeve (208) (Figs 4A-G; para [0046-0049]).  However, Pinchuk teaches the deployment mechanism is activated by a slider mechanism (Figs 4A-G; para [0046-0049]) and fails to disclose a rotation mechanism as claimed.  Palermo discloses a similar delivery device for advancing an implant out of cylindrical member (Fig 1) and teaches the pusher wire (114) is advanced longitudinally advanced by a screw-driven apparatus in which an actuation knob (118) is rotated (col 4, ll 35-39).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pinchuk such that the deployment mechanism comprised a rotatable knob to effect longitudinal movement, as taught by Palermo, and the method included the steps of rotating the deployment mechanism in a first direction to push the shunt disposed within the needle and continuing to rotate the deployment mechanism to retract the needle into the sleeve since the substitution of one known element for another (a rotational actuation mechanism vs slider actuation mechanism) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the deployment mechanism to have a rotatable knob to effect longitudinal movement, in view of Palermo, in order to improve the precision control and improve the ergonomics of the device since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 at 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771